DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-24 and 26-40 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
All paragraph numbers should have at least four digits.
In paragraph 6, “one or more of the images include” should be “one or more of the images includes”.
The second sentences of paragraphs 9 and 10 are fragments.
In paragraphs 17 and 42, “affected” should be “affecting”.
In paragraph 25, the sentence beginning “Mobile device 110 may also transmit” is awkwardly phrased.
In paragraph 26, “and or” should be “and/or”.
In paragraph 43, “recording device” should be “recording devices”.
In paragraph 54, “use machine learning model” should be “use a machine learning model”.
In paragraph 63, “save battery life” is not an example of a “negative effect[]”.
Appropriate correction is required.
“a mobile device … are provided” should be “a mobile device … is provided”.  Correction is required.  See MPEP § 608.01(b).
The use of the terms WI-FI (paragraphs 27-28) and HADOOP (paragraph 29), which are trade names or marks used in commerce, has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 29 is objected to because of the following informalities:  “instructions to determining” should be “instructions comprise instructions to determine”.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  “instructions to increase” should be “instructions further comprise instructions to increase”.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  The claims as presented skip from 24 to 26; there appears not to be a claim 25.
Misnumbered claims 26-40 should be renumbered 25-39, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 is confusingly written from a physical perspective.  The claim suggests that “determin[ing] whether the mobile device is still” depends on “whether an average of the gravitational force measurements over a period of time exceeds a threshold.”   However, for a given mobile device with a given mass at a given altitude, the gravitational force in Newtons should be a vector whose magnitude is a constant with a value of approximately 9.8 m/s2 multiplied by the mass of the device in kilograms.  The motion of the device should have no effect whatsoever on the “average of the gravitational force measurements” because gravitational force is constant for a given altitude and a given object’s mass.  Clearly, the resultant force vector changes with motion when gravitational force is taken into account.  But the gravitational component of that resultant vector does not change (other than its direction relative to the device due to tilting of the device; its magnitude does not change).  For purposes of examination, the claim will be construed as though it read “determin[ing] whether an average of force measurements over a period of time, taking into account gravitational force, exceeds a threshold”, and all claims that recite the use of “gravitational force” to detect movement will be similarly construed.
Claims 27-34 are rejected for dependency on claim 26.
Claim 35 recites the limitation "the second measurement".  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends that claim 35 be amended to depend on claim 34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24, 36-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140292564) (“Park”) in view of Chafni et al. (US 9147128) (“Chafni”).
Regarding claim 21, Park discloses “[a] mobile device, the mobile device comprising: 
wearable biometric monitoring device may include communication circuitry configured to receive data from a portable camera associated with the biometric monitoring device – Park, paragraph 68); 
an accelerometer for capturing gravitational force measurements (motion-detecting sensor of wearable biometric monitoring device may contain a motion-detecting sensor comprising an accelerometer – Park, paragraph 47); 
one or more memory devices storing instructions (generalized embodiment of a computing device that may be used to implement a portable biometric monitoring device may include a memory – Park, paragraph 182; see also Fig. 13, ref. char. 1306); and 
one or more processors configured to execute instructions (generalized embodiment of a computing device that may be used to implement a portable biometric monitoring device may include a processing unit – Park, paragraph 182; see also Fig. 13, ref. char. 1302) to: 
determine whether the mobile device is still based on gravitational force measurements captured by the accelerometer (movement may be detected by the biometric monitoring device itself and/or by a secondary device using one or more sensors including accelerometers; device may not download ephemeris data and/or other A-GPS data and upload until the device has detected that the user has stopped moving [note that measuring the effect of gravity is part of the function of an accelerometer] – Park, paragraph 116); and 
provide [data] captured by the [mobile device] to [an external source] if the mobile device is still (movement may be detected by the biometric monitoring device itself and/or by a secondary device using one or more sensors including accelerometers; device may not download ephemeris data and/or other A-GPS data and upload until the device has detected that the user has stopped moving – Park, paragraph 116).”
Park appears not to disclose explicitly the further limitations of the claim.  However, Chafni discloses “provid[ing] an image captured by the camera to a machine learning model (person may be instructed to provide his or her own picture using a camera that is part of or connected to a computer or mobile device – Chafni, col. 12, ll. 39-51; image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique – id. at col. 5, l. 62-col. 6, l. 4)….”
Park and Chafni both relate to mobile devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to provide an image captured by the camera to a machine learning model, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to recognize images automatically and without human intervention.  See Chafni, col. 2, ll. 6-17.

	Claim 39 is substantially similar to claim 21 except that claim 39 recites an “input device” instead of a camera and is rejected for the same reasons as delineated in the rejection of claim 21.  Similarly, claim 40 is a system claim corresponding to mobile device claim 21 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 22, Park, as modified by Chafni, discloses that “the mobile device comprises a smartphone, a virtual reality headset, a smart watch, smart glasses, or a tablet (wrist mounted portable biometric monitoring device has a button, display, and band to secure the portable biometric monitoring device [smart watch] to the wrist – Park, paragraph 87 and Fig. 11).”

Regarding claim 23, Park, as modified by Chafni, discloses that “the machine learning model is designed to operate on a device with more computing power than the mobile device (image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique; the computing device may be a laptop computer, a desktop computer, a mobile computing device such as a smart phone or tablet computer, a server, a part of a cloud computing system, or any other form of computing device [note that laptops, desktops, and servers have more computing power than mobile devices] – Chafni, col. 5, l. 62-col. 6, l. 4); and … 
image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique; the computing device may be a laptop computer, a desktop computer, a mobile computing device such as a smart phone or tablet computer, a server, a part of a cloud computing system, or any other form of computing device – Chafni, col. 5, l. 62-col. 6, l. 4).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to allow the machine learning model to run either on a device with greater computing power than the mobile device or on the mobile device itself, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow for flexibility of the model either to run locally on the mobile device, where it is more convenient to the user, or on remote devices with more power and potentially higher accuracy.  See Chafni, col. 5, l. 62-col. 6, l. 4.

Regarding claim 24, Park, as modified by Chafni, discloses that “the device on which the machine learning model is designed to operate is a desktop computer (image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique; the computing device may be a laptop computer, a desktop computer, a mobile computing device such as a smart phone or tablet computer, a server, a part of a cloud computing system, or any other form of computing device – Chafni, col. 5, l. 62-col. 6, l. 4).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to allow the model to be run on a desktop computer, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide the model with more power and potentially higher accuracy than would be available if the model ran on a mobile device.  See Chafni, col. 5, l. 62-col. 6, l. 4.

Regarding claim 36, the rejection of claim 21 is incorporated.  Park further discloses that “the instructions to provide the [data] to the [external source] comprise instructions to provide the [data] to the [external source] if the mobile device is still (movement may be detected by the biometric monitoring device itself and/or by a secondary device using one or more sensors including accelerometers; device may not download ephemeris data and/or other A-GPS data and upload until the device has detected that the user has stopped moving – Park, paragraph 116)….”
Park appears not to disclose explicitly the further limitations of the claim.  However, Chafni discloses “instructions to: 
determine whether the image includes an object (face [object] detection of the photo taken is performed, and if no face is detected, the method ends – Chafni, col. 12, ll. 39-59); and …
the instructions to provide the image to the machine learning model comprise instructions to provide the image to the machine learning model if … at least one of the images captured by the camera includes an object (face [object] detection of the photo taken is performed, and if no face is detected, the method ends; if a face is detected and a facial identification record already exists, facial recognition [machine learning model] is performed on the image to determine information such as gender, age, and skin color – Chafni, col. 12, ll. 39-67).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to determine whether the image includes an object before providing it to the machine learning model, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would prevent the system from doing unnecessary work attempting to classify an object not actually present in the image.  See Chafni, col. 12, ll. 39-57.

Regarding claim 37, Park, as modified by Chafni, discloses that “the instructions to determine whether the image includes an object comprise instructions to determine that the image includes an object based on determining whether the object is depicted in the image (face [object] detection of the photo taken is performed, and if no face is detected, the method ends; if a face is detected and a facial identification record already exists, facial recognition [machine learning model] is performed on the image to determine information such as gender, age, and skin color – Chafni, col. 12, ll. 39-67).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed See Chafni, col. 12, ll. 39-57.

Claims 26-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chafni and further in view of Park et al. (US 8560229) (“Park 2”).
Regarding claim 26, neither Park nor Chafni appears to disclose explicitly the further limitations of the claim.  However, Park 2 discloses that “the instructions to determine whether the mobile device is still comprise instructions to determine whether an average of the gravitational force measurements over a period of time exceeds a threshold (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; accelerometer determines the direction in which the device is oriented and may be used to detect the effect of gravity on the client device measured in meters per second per second – id. at col. 4, ll. 43-53).”
Park, Chafni, and Park 2 all relate to mobile devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Chafni to determine whether a device is moving based on whether an average of force measurements exceeds a threshold, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to preserve power by switching off certain functionalities of the mobile device when it is not moving or being used.  See Park 2, col. 1, ll. 5-20.

Regarding claim 27, Park, as modified by Chafni and Park 2, discloses that “the instructions to determine whether the mobile device is still comprise instructions to determine that the mobile device is processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; if the average is less than the threshold, the accelerometer information continues to be updated [and hence the system determines that the device is not moving] – id. at col. 6, ll. 53-63).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Chafni to determine whether a device is moving based on whether an average of force measurements exceeds a threshold, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to preserve power by switching off certain functionalities of the mobile device when it is not moving or being used.  See Park 2, col. 1, ll. 5-20.

Regarding claim 28, Park, as modified by Chafni and Park 2, discloses that “the instructions to determine whether the mobile device is still comprise instructions to determine that the mobile device is not still if the average exceeds the threshold (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Chafni to determine whether a device is moving based on whether an average of force measurements exceeds a threshold, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to preserve power by switching off certain functionalities of the mobile device when it is not moving or being used.  See Park 2, col. 1, ll. 5-20.

processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points [historical force measurements] is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; accelerometer determines the direction in which the device is oriented and may be used to detect the effect of gravity on the client device measured in meters per second per second – id. at col. 4, ll. 43-53; see also Fig. 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Chafni to identify a motion threshold based on an average of historical force measurements, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to preserve power by switching off certain functionalities of the mobile device when it is not moving or being used.  See Park 2, col. 1, ll. 5-20.

Regarding claim 30, Park, as modified by Chafni and Park 2, discloses that “the one or more processors are further configured to execute instructions to: 
identify a gravitational force range based on historical gravitational force measurements (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points [historical force measurements, falling within a range] is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; accelerometer determines the direction in which the device is oriented and may be used to detect the effect of gravity on the client device measured in meters per second per second – id. at col. 4, ll. 43-53; see also Fig. 3); [and]
identify the threshold based on the gravitational force range (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points [historical force measurements, falling within a range] is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Chafni to identify a motion threshold based on a range of historical force measurements, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to preserve power by switching off certain functionalities of the mobile device when it is not moving or being used.  See Park 2, col. 1, ll. 5-20.

Regarding claim 32, Park, as modified by Chafni and Park 2, discloses that “the one or more processors are further configured to execute instructions to adjust the threshold value based on an available battery life of the mobile device (accelerometer may detect the slightest movements of the user, and the threshold value may be selected to avoid false positives and excessive drain on the power supply – Park 2, col. 5, l. 46-col. 6, l. 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Chafni to adjust the threshold based on the available power of the device, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would avoid excessive drain on the power supply.  See Park 2, col.5, l. 46-col. 6, l. 3.

Regarding claim 33, Park, as modified by Chafni and Park 2, discloses that “the instructions [further comprise instructions] to increase the threshold value if an available battery life is below a second threshold value (accelerometer may detect the slightest movements of the user, and the threshold value may be selected to avoid false positives and excessive drain on the power supply – Park 2, col.5, l. 46-col. 6, l. 3; see also col. 5, ll. 31-39 (indicating that the threshold may be set such that the device does not detect movement when a user is in a vehicle to avoid draining the power supply)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have See Park 2, col.5, l. 46-col. 6, l. 3.

Regarding claim 34, the rejection of claim 27 is incorporated.  Park 2 further discloses that “the instructions further comprise instructions to:
receive a second gravitational force measurement from the accelerometer after providing [data] to the [external source] (system determines a location visited by the client device based on GPS coordinates and transmits the location to a server computer; the system then receives an additional data point from the accelerometer, removes an oldest data point from N data points to obtain N – 1 data points, determines a second average of the additional data point and the N – 1 data points, and determines that the client device is moving if the second average is greater than the threshold value; the threshold may describe a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; accelerometer determines the direction in which the device is oriented and may be used to detect the effect of gravity on the client device measured in meters per second per second – id. at col. 4, ll. 43-53; see also Fig. 3); and 
determine whether the mobile device is still based on the second gravitational force measurement (system determines a location visited by the client device based on GPS coordinates and transmits the location to a server computer; the system then receives an additional data point from the accelerometer, removes an oldest data point from N data points to obtain N – 1 data points, determines a second average of the additional data point and the N – 1 data points, and determines that the client device is moving if the second average is greater than the threshold value; the threshold may describe a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; accelerometer determines the direction in which the device is oriented and may be used to detect the effect of gravity on the client device measured in meters per second per second – id. at col. 4, ll. 43-53; see also Fig. 3).”  It would have been obvious to See Park 2, col.5, l. 46-col. 6, l. 3.
Neither Park nor Park 2 appears to disclose explicitly the remaining limitations of the claim.  However, Chafni discloses “providing an image to the machine learning model (person may be instructed to provide his or her own picture using a camera that is part of or connected to a computer or mobile device – Chafni, col. 12, ll. 39-51; image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique – id. at col. 5, l. 62-col. 6, l. 4)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Park 2 such that the data provided to the external source constitute images sent to a machine learning model, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to recognize images automatically and without human intervention.  See Chafni, col. 2, ll. 6-17.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chafni and Park 2 and further in view of Lee et al. (US 9171380) (“Lee”).
Regarding claim 31, the rejection of claim 26 is incorporated.  Chafni further discloses that “the one or more processors are further configured to execute instructions to: 
receive an output form the machine learning model, the output comprising a confidence score (technique of enhanced facial recognition includes indicating a measure of confidence regarding the facial recognition performed on the facial image – Chafni, abstract)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Park 2 to output a confidence score associated with the output of the machine learning model, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so See Chafni, abstract.
Neither Park, Chafni, nor Park 2 appears to disclose explicitly the further limitations of the claim.  However, Lee discloses “increas[ing] the threshold value if the confidence score exceeds a second threshold value (in response to detecting a threshold condition, a setting may be adjusted such as adjusting a power consumption of an image sensor or the amount of image data collected per unit time – Lee, col. 7, ll. 21-46 and col. 8, ll. 50-60; threshold condition [confidence score] may be related to an object in the image frame such as the presence or absence of the object in the image frame – id. at col. 6, ll. 7-25; detecting a threshold condition involves recognizing [i.e., classifying] an object and identifying a region of a frame that does not include the object – id. at Fig. 2, esp. ref. char. 204; classification stage is associated with a confidence value – id. at col. 4, ll. 48-63 [so that for confidence values above a threshold, the threshold condition is detected]).”1
Park, Chafni, Park 2, and Lee all relate to mobile devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Chafni, and Park 2 to change the rate at which data are transmitted from the device in response to a classification confidence exceeding a threshold, as disclosed by Lee, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would optimize the use of battery life.  See Lee, col. 1, ll. 6-14.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chafni and Park 2 and further in view of Willins (US 9179263) (“Willins”).
Regarding claim 35, the rejection of claim 34 [the claim on which claim 35 presumably was intended to depend] is incorporated.  Chafni further discloses “provid[ing] a second image to the machine learning model (person may be instructed to provide his or her own picture using a camera that is part of or connected to a computer or mobile device – Chafni, col. 12, ll. 39-51; image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique – id. at col. 5, l. 62-col. 6, l. 4)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Park 2 to provide an image captured by the camera to a machine learning model, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to recognize images automatically and without human intervention.  See Chafni, col. 2, ll. 6-17.
Neither Park, Park 2, nor Chafni appears to disclose explicitly the further limitations of the claim.  However, Willins discloses that “the one or more processors are further configured … not [to] provide … second [data] to the [external source] if the second measurement exceeds a threshold value (mobile device includes a sensor for sensing a motion of the mobile device to generate a sensor signal; a radio is capable of communicating with a wireless network; the processor deactivates the radio [and hence no data are transmitted to any external device] when the environmental profile indicates that the rate of motion of the mobile device is above a predetermined threshold for a first period of time – Willins, abstract).”
Park, Chafni, Park 2, and Willins all relate to mobile devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Chafni, and Park 2 to refrain from sending data when the motion of the device exceeds a threshold, as disclosed by Willins, and an ordinary artisan could reasonably expect See Willins, col. 1, ll. 13-31.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chafni and further in view of Ozhiganov, “Convolutional Neural Networks for Object Detection,” 25 Feb 2016, available at https://www.azoft.com/blog/convolutional-neural-networks/ (last accessed 5 September 2020) (“Ozhiganov”).
Regarding claim 38, neither Park nor Chafni appears to disclose explicitly the further limitations of the claim.  However, Ozhiganov discloses that “the instructions to determine whether the image includes an object comprise instructions to determine that the image includes an object based on determining whether the object is depicted in the center of the image (in a convolutional neural network for determining road signs, the network learned to distinguish between similar signs, but if the network pointed at the image center, it didn’t find an object [suggesting that the network determined that whatever objects it did find were not in the center of the image] – Ozhiganov, pp. 13-15 of printout).”
Ozhiganov and the instant application both relate to image detection and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Chafni to determine whether an object is in the center of an image, as disclosed by Ozhiganov, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the robustness of the model by enabling it to recognize objects in the image irrespective of their placement therein.  See Ozhiganov, pp. 13-15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 37 of copending Application No. 16/662,660 (“reference application”) in view of Park.  Claims 28-31 and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 24, 27-28, 30, and 32, respectively, of the reference application in view of Park and further in view of Park 2.  Claim 23 is provisionally rejected on the ground  in view of Chafni.  A comparison chart of the claims follows, followed by an analysis.
This is a provisional nonstatutory double patenting rejection.
Instant Application
Reference Application
21. A mobile device, the mobile device comprising: 
a camera for capturing images; 
an accelerometer for capturing gravitational force measurements; 
one or more memory devices storing instructions; and 
one or more processors configured to execute instructions to: 
determine whether the mobile device is still based on gravitational force measurements captured by the accelerometer; and 
provide an image captured by the camera to a machine learning model if the mobile device is still.
21. A method for preventing machine learning models from negatively affecting mobile devices through intermittent throttling, comprising: 
receiving one or more movement characteristic measurements from a sensor included in a mobile device; 
determining a stillness of the mobile device based on the received movement characteristic measurements; and 
providing, based on the determined stillness of the mobile device, an image captured by the camera to a machine learning model at a determined rate.
22. The method of claim 21, wherein the movement characteristic measurements include at least one of a measurement of gravitational force on the mobile device, a measurement speed of the mobile device, a speed of the mobile device, an acceleration of the mobile device, a rotational speed of the mobile device, a rotational acceleration of the mobile device, or a displacement of the mobile device.


29. The mobile device of claim 26, wherein the instructions [include instructions] to determin[e] the threshold based on averaging historical gravitational forces of the mobile device.
24. The method of claim 21, further comprising determining a movement threshold based on averaging historical movement characteristic measurements of the mobile device.
28. The mobile device of claim 26, wherein the instructions to determine whether the mobile device is still comprise instructions to determine that the mobile device is not still if the average exceeds the threshold.
26.  The method of claim 24, wherein determining a stillness of the mobile device further comprises determining that an average movement characteristic measurement exceeds the movement threshold.
30.  The mobile device of claim 26, wherein the one or more processors are further configured to execute instructions to: identify a gravitational force range based on historical gravitational force measurements; identify the threshold based on the gravitational force range.
27.  The method of claim 24, wherein determining a movement threshold further comprises: identifying a movement characteristic measurements range based on historical movement characteristic measurements; and identifying a movement threshold based on the movement characteristic measurements range.

28.  The method of claim 24, further comprising: receiving an output from the machine learning model, the output comprising a confidence score; and increasing the movement threshold if the confidence score exceeds a second movement threshold.
32. The mobile device of claim 26, wherein the one or more processors are further configured to execute instructions to adjust the threshold value based on an available battery life of the mobile device.
33. The mobile device of claim 32, wherein the instructions [include instructions] to increase the threshold value if an available battery life is below a second threshold value.
29. The method of claim 24, further comprising adjusting the movement threshold based on at least one of the sensor or a sensor application running on the mobile device.
30. The method of claim 29, wherein adjusting the movement threshold further comprises increasing the movement threshold when an available battery life of the mobile device is below a certain level.
27. The mobile device of claim 26, wherein the instructions to determine whether the mobile device is still comprise instructions to determine that the mobile device is still if the average does not exceed the threshold.
34. The mobile device of claim 27, wherein the instructions further comprise instructions to: receive a second gravitational force measurement from the accelerometer after providing an image to 

22. The mobile device of claim 21, wherein the mobile device comprises a smartphone, a virtual reality headset, a smart watch, smart glasses, or a tablet.
37. The method of claim 21, wherein the mobile device comprises a smartphone, a virtual reality headset, a smartwatch, a pair of smart glasses, or a tablet.
23. The mobile device of claim 21, wherein the machine learning model is designed to operate on a device with more computing power than the mobile device; and wherein a mobile machine learning model framework permits the machine learning model to run on the mobile device.
38. The method of claim 21, wherein the machine learning model runs on the mobile device using a mobile machine learning model framework.


Other than a difference in statutory category – reference claim 21 is directed to a method, and instant claim 21 is directed to a mobile device – reference claim 21 does not specifically mention that the movements captured by a sensor are gravitational force measurements captured by an accelerometer.  That lacuna, however, is essentially filled by reference claim 23.  The elements of the mobile device delineated in instant claim 21 are disclosed by Park, namely “a camera for capturing images (wearable biometric monitoring device may include communication circuitry configured to receive data from a portable camera associated with the biometric monitoring device – Park, paragraph 68); 
an accelerometer for capturing gravitational force measurements (motion-detecting sensor of wearable biometric monitoring device may contain a motion-detecting sensor comprising an accelerometer – Park, paragraph 47); 
generalized embodiment of a computing device that may be used to implement a portable biometric monitoring device may include a memory – Park, paragraph 182; see also Fig. 13, ref. char. 1306); and 
one or more processors configured to execute instructions (generalized embodiment of a computing device that may be used to implement a portable biometric monitoring device may include a processing unit – Park, paragraph 182; see also Fig. 13, ref. char. 1302)….”  
The reference application and Park both relate to mobile devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application to embody the method in a mobile device with a camera, and accelerometer, and a processor, as disclosed by Park.  In so doing, an ordinary artisan before the effective filing date would merely be integrating the method disclosed by the reference application into a well-known prior art device, with the predictable result that battery life is saved.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	While reference claim 24 discusses the determination of movement based on the average of historical movements, reference claim 24 does not, as instant claim 29, indicate that those movements are based on gravitational forces.  However, reference claim 24 does not depend on reference claim 23.  Park 2 fills the gap (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points [historical force measurements] is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; accelerometer determines the direction in which the device is oriented and may be used to detect the effect of gravity on the client device measured in meters per second per second – id. at col. 4, ll. 43-53; see also Fig. 3).  
The reference application, Park, and Park 2 all relate to mobile devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application to base the determination of movement on gravitational data See Park 2, col. 1, ll. 5-20.
	Other than the differences listed above, instant claims 28, 30-31, 33, and 22 are essentially substantively identical to reference claims 26-28, 30, and 37, respectively.
	Instant claim 34 is, other than the differences listed above, substantively identical to reference claim 32 other than that instant claim 34 depends on instant claim 27, taught by Park 2 (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; if the average is less than the threshold, the accelerometer information continues to be updated [and hence the system determines that the device is not moving] – id. at col. 6, ll. 53-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the reference application and Park continually to determine if an average of gravitational force measurements exceeds a threshold, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to preserve power by switching off certain functionalities of the mobile device when it is not moving or being used.  See Park 2, col. 1, ll. 5-20.
	Instant claim 23 is similar to reference claim 38 except that instant claim 23 recites that the machine learning model is designed to operate on a device with more computing power than the mobile device, which is taught by Chafni (image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique; the computing device may be a laptop computer, a desktop computer, a mobile computing device such as a smart phone or tablet computer, a server, a part of a cloud computing system, or any other form of computing device [note that laptops, desktops, and servers have more computing power than mobile devices] – Chafni, col. 5, l. 62-col. 6, l. 4).  
See Chafni, col. 5, l. 62-col. 6, l. 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125                                                                                                                                                                                           
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 61 of the specification discusses the adjustment of the movement threshold value and indicates that the adjustment of the movement threshold value is based on battery life.  Paragraphs 52-54 discuss the confidence threshold value and indicate (a) that a rate of providing inputs to the machine learning model can change based on the confidence threshold value, and (b) that the confidence threshold can also change to preserve battery life.  Nowhere, however, does the specification disclose that the movement threshold value can change based on the confidence level exceeding a threshold.  The effect disclosed of exceeding the confidence threshold is changing the rate of input to the model, and the cause of change to the movement threshold value is the status of the battery life.  There is no cause-effect relationship disclosed between the confidence exceeding a threshold and the movement threshold changing.  Though increasing the movement threshold if the confidence is high would have the effect of increasing the rate of providing images to the machine learning model because the application as filed discloses that increasing the threshold would make the device more likely to consider itself still, this connection is not explicitly disclosed in the specification.  For consistency with the specification, the claim is being construed to mean that the rate of providing inputs to the machine learning model is increased in response to the confidence score exceeding a threshold value.